Citation Nr: 0525004	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of ten percent for 
degenerative arthritis of the left knee.  

2.  Entitlement to a rating in excess of ten percent 
degenerative arthritis of the lumbar spine. 

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1, 1957 to 
December 31, 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement to 
increased ratings for the veteran's left knee and low back 
arthritis, and denied entitlement to service connection for a 
right knee disability.  

A private medical report received in July 2003 reveals that 
the veteran has had bilateral total hip replacements.  The 
Board finds that this report constitutes an informal claim 
for increase for the veteran's service connected hip 
disorders.  See 38 C.F.R. § 3.157(b)(2).  As this matter has 
not yet been adjudicated by the RO, it is REFERRED for 
appropriate action.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's left knee disability is manifested by 
degenerative arthritis, range of motion of zero degrees of 
extension to 100 degrees of flexion, and crepitus, with no 
instability.

3.  The veteran's degenerative arthritis of the lumbar spine 
is manifested by limitation of forward flexion to 60 degrees.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, and 5261 (2004).

2.  The criteria for a disability rating of 20 percent, but 
no greater, for degenerative arthritis of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (2002) and Diagnostic Code 5242 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim.

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that she is 
to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

In this case, in a letter dated in April 2002, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any further 
evidence that pertains to the claim.  Although this letter 
did not advise the veteran regarding what is necessary to 
substantiate a claim for increase, the Board finds that the 
veteran has received sufficient notice of such.

Specifically, the veteran has been provided with a copy of 
the appealed rating decision, as well as a statement of the 
case, which advised the veteran of the criteria necessary to 
establish increased ratings.  In addition, the veteran noted 
that all of his treatment was received at a VA medical 
center.  In addition, he submitted a report from a private 
physician as well.  The Board finds that the veteran has been 
provided sufficient notice of what is needed to substantiate 
his claims, and who is responsible for securing such 
evidence.  Therefore, that VA has fulfilled its obligation to 
inform him of the evidence needed to substantiate his claim, 
and the veteran is not prejudiced by adjudication of his 
appeal.  See Mayfield, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, VA treatment records, a 
private treatment report, and VA examination reports.  He has 
not alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).  

Factual Background

In a May 1982 decision, the RO granted service connection for 
degenerative arthritis of multiple joints.  In an October 
1990 decision, the RO assigned separate ratings for arthritis 
of the hips, left knee, and lumbar spine.  A 10 percent 
rating was assigned for the lumbar spine, and a 0 percent 
rating was assigned for the left knee. In a November 1992 
rating decision the RO assigned a 10 percent evaluation for 
his left knee disability.  The veteran filed a claim for an 
increased rating in March 2002.
The veteran's VA outpatient treatment records from November 
1995 to April 2003 reveal treatment for his other service-
connected disability, but do not reveal treatment for his 
left knee or his back.  

A VA examination was competed in April 2002.  The veteran 
presented with complaints of his knee popping, grinding, 
clicking and occasionally giving away on him.  He reported 
that his knee swelled, but he did not have any episodes of 
locking or catching.  He denied any weakness or numbness in 
the lower extremities or the upper extremities.  Physical 
examination revealed that he could fully extend his knee and 
flex to 100 degrees.  His knee was stable to varus valgus 
stress as well as anterior posterior stress.  The examiner 
noted he felt a loose body that moved around from the lateral 
pouch to the medial pouch.  A loose body was located in the 
superior part of the veteran's patellofemoral joint.  The 
examiner noted that he veteran was nontender to palpation 
over the medial and lateral joint line as well as the 
patellofemoral joint.  An X-ray revealed severe medial joint 
space narrowing, effusion, moderate degenerative changes of 
the medial and lateral joint compartments and calcification 
along the lateral aspect of the femur.  The examiner noted 
that these symptoms were presumably related to a chronic 
ligament injury.  

With regard to the veteran's low back, the veteran complained 
of soreness without radiation of pain.  He reported having 
pain with everything except sitting, but will also have pain 
if he sits long enough.  He denied any weakness or numbness 
in the lower extremities.  On objective testing, the veteran 
could come to within 8 inches of the floor on forward 
flexion.  He could extend to 30 degrees.  Lateral bending was 
full.  Rotation increased pain in his back only slightly.  
Straight leg raising was negative bilaterally.  X-ray 
revealed moderate spondylosis deformans, mild to moderate 
disc space narrowing, and moderately severe facet 
arthropathy.

In a June 2002 letter the veteran indicated that his knee and 
back hurt when he walked a short distance to his mailbox.  He 
also revealed that he walked with a cane when he had to 
travel long distances and that he occasionally suffered from 
muscle spasms in his back.  He reported that if he had an 
active day his knee would throb at night.  

The veteran's degenerative arthritis of his knee was 
evaluated in June 2003 by Dr.  J.S.M.  The veteran presented 
with complaints of pain in the left knee when ambulating and 
weight bearing, particularly when he stood or walked.  
Physical examination revealed a varus deformity of his knee, 
tenderness on range of motion, and crepitus on range of 
motion.  X-rays revealed fairly advanced degenerative joint 
disease with a complete loss of joint space and varus 
deformity.  Dr. J.S.M. diagnosed the veteran's symptoms as 
degenerative joint disease with a 40 percent impairment.  

In a July 2003 letter, the veteran again described his knee 
and back complaints.

In a July 2003 statement, Dr. J.S.M. noted the veteran 
suffers from chronic back pain, and that the veteran's knees 
and back were doing somewhat better after injecting them, and 
after taking Vioxx.  He reported pain in his low back, pain 
down his legs, pain with any strenuous activity, or with 
walking or lifting.  X-rays showed fairly advanced 
degenerative joint disease.  Marked stiffness was noted, and 
it was noted he could not touch his toes on bending.  The 
doctor noted the veteran has a 20 percent impairment of his 
spine related to degenerative joint disease.

During a November 2003 VA examination for the veteran's 
lumbosacral spine, the examiner noted that the veteran 
ambulated with a cane and could only walk about 200 yards 
before had had to sit down.  He had 5/5 on motor examination.  
Reflexes were 2+ bilaterally in ankles and knees.  Straight 
leg raising test was negative bilaterally.  Range of motion 
was 60 degrees of flexion, 10 degrees of extension, 30 
degrees of rotation and 30 degrees of lateral bending.

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level  of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by 
x-ray findings and no actual limitation of motion of the 
affected joint is demonstrated.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Where compensable limitation of 
motion is demonstrated in the joint, the Lichtenfels rule is 
not applicable.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. §§ 4.45, 4.59 
(2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 4.3.  The United States Court for the Federal Circuit has 
held that "when the positive and negative evidence relating 
to a veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Id. at 1365.

Left Knee

At the outset the Board notes that Dr. J.S.M. indicated that 
veteran's has a 40 percent impairment of his knee.  It is 
unclear what guidelines Dr. J.S.M. referred to in finding 
this percentage.  However, the Board is bound to apply the 
rating criteria found in 38 C.F.R. Part 4 when evaluating 
disabilities for VA compensation purposes.  See 38 C.F.R. 
§ 4.1.

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees and a 20 percent rating is for application when 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a.

The April 2002 VA examination noted flexion to 100 degrees 
and full extension.  As the evidence does not establish 
extension limited to 15 degrees, or flexion limited to 30 
degrees, a rating in excess of 10 percent is not warranted 
for the veteran's arthritis of the left knee under Diagnostic 
Codes 5260 and 5261.  

The Board has also considered whether a higher evaluation 
would be warranted pursuant to Diagnostic Code 5257.  Under 
Diagnostic Code 5257, slight recurrent subluxation or lateral 
instability is rated at 10 percent.  Moderate recurrent 
subluxation or lateral instability is rated at 20 percent, 
and a finding of severe recurrent subluxation or lateral 
instability is necessary for an award of 30 percent.  
38 C.F.R. § 4.71a.  

In this case, there is no objective evidence showing 
instability of the left knee or recurrent subluxation of the 
joint.  Specifically, the April 2002 VA examination revealed 
that the left knee is stable.  In addition, none of the 
private or VA treatment reports reveal instability or 
subluxation of the left knee.

Although the Board acknowledges the veteran's continuing 
complaints of pain and crepitus, the 10 percent evaluation 
currently assigned to his service-connected left knee 
condition adequately compensates him for the objective 
findings and subjective complaints.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

As a final matter, the Board notes that VA's General Counsel 
has held that separate ratings under Diagnostic Codes 5260 
and 5261 can be assigned if the criteria for compensable 
ratings are met under both sets of criteria.  See VAOPGCPREC 
9-04.  The General Counsel has also held that separate 
ratings can be assigned for instability and arthritis.  
VAOPGCPREC 23-97.  However, as the evidence does not show 
instability, or limitation of motion sufficient to meet the 
criteria for a compensable rating, these General Counsel 
opinions are not for application.   

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left knee disorder 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  However, the evidence does not show 
that the veteran's service-connected left knee disorder 
interferes markedly with employment, warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  None of 
the evidence indicates that his left knee disorder has 
resulted in employment impairment.  Furthermore, the evidence 
does not establish that the veteran has required 
hospitalization for his left knee condition.  Therefore, in 
the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

Degenerative Arthritis of the Lumbar Spine

Since the veteran's claim for an increased rating was 
initiated in March 2002, the rating criteria for back 
disabilities have been revised twice.  The rating criteria 
for intervertebral disc syndrome were revised in August 2002, 
effective September 23, 2002.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2004)).  
The rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be 
no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation,



the Board can apply only the original version of the 
regulation.  VAOPGCPREC 
3-00.

The Board notes that although the December 2003 supplemental 
statement of the case (SSOC) was issued after the September 
2003 change in the rating schedule, the RO did not include 
the General Rating Formula for Diseases and Injuries of the 
Spine in the SSOC, and there is no indication that the RO 
considered those provisions, especially since he meets the 
criteria for an increased rating under the revised criteria.  
However, as the Board is granting an increased rating, it 
finds that it may proceed with a decision on the merits of 
the veteran's claim, to include consideration of the original 
and revised regulations, without prejudice to him.  Bernard v 
Brown, 4 Vet. App. 384 (1993).  

As an initial matter, the Board finds that the veteran has 
not been diagnosed with intervertebral disc syndrome and has 
not been shown to suffer from neurological symptoms related 
to his back arthritis.  Therefore, the Board finds that the 
rating criteria pertaining to intervertebral disc syndrome 
are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002 & 2003) and Diagnostic Code 5243 (2004). 

Under the rating criteria in effect prior to September 2003, 
slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

Effective in September 2003, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
degenerative arthritis of the spine under Diagnostic Code 
5242.  With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, limitation in 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine is rated at a maximum of 40 percent.  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a (2004).  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or where the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees.

Upon review of the evidence of record, the Board finds that 
the veteran is entitled to an increased rating of 20 percent 
based upon limitation of motion under both the old and new 
criteria.  Specifically, the veteran was able to flex to 
within 8 inches of the floor on the 2002 VA examination.  The 
Board finds such limitation to be greater than slight, 
although it is unclear whether it rises to the level of 
moderate limitation.  However, resolving all doubt in favor 
of the veteran, the Board finds that the disability level 
more nearly approximates the criteria for a 20 percent rating 
under Diagnostic Coe 5292.  

This is further supported by the findings on the 2003 VA 
examination, which shows limitation of flexion to 60 degrees, 
which meets the criteria for a 20 percent rating under 
Diagnostic Code 5242 and the General Formula for rating the 
spine.  

Thus, a rating of 20 percent is warranted for the veteran's 
degenerative arthritis of the lumbar spine.

The Board does not find that a rating in excess is 20 percent 
is warranted, however, under either the old or revised 
criteria.  None of the medical evidence shows that the 
veteran has severe limitation of motion of the lumbar spine 
nor forward flexion limited to 30 degrees, to warrant 
increased ratings under either set of criteria.  

The Board has considered the veteran's complaints of pain, 
stiffness and fatigability, but finds that these subjective 
complaints, along with the objective findings, are adequately 
compensated by the 20 percent evaluation being assigned.  See 
Deluca, supra.

As a final matter, none of the evidence indicates that the 
back condition interferes with employment, nor has the 
veteran been shown to be hospitalized for this disorder.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

Entitlement to an evaluation in excess of ten percent for a 
degenerative arthritis of the left knee is denied.  

Entitlement to an evaluation of 20 percent is warranted for 
the veteran's degenerative arthritis of the lumbar spine, 
subject to the laws and regulations governing the 
disbursement of VA benefits.


REMAND

The RO denied the veteran's claim of entitlement to service 
connection for a right knee disability in October 2002.  As 
part of the veteran's July 2003 substantive appeal he 
indicated that he "was told by a military doctor that he had 
arthritis in [his] left and right knee while on active duty 
in Korea."  The Board finds the July 2003 statement to be a 
timely notice of disagreement regarding the veteran's claim 
to entitlement to service connection for a right knee 
disability.  

A statement of the case (SOC) has not been sent to the 
veteran regarding this issue. In Manlicon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue a SOC, the Board should 
remand the matter for issuance of an SOC.  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

For the reasons stated above, this issue is REMANDED for the 
following:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the 
opportunity to complete an appeal on the 
issue of service connection for a right 
knee condition (if he so desires) by 
filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


